Citation Nr: 0102670	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for cancer of the lung 
and brain, claimed as secondary to in-service tobacco use and 
nicotine addiction.

2.  Entitlement to service connection for cancer of the lung 
and brain, claimed on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which denied service connection for cancer of 
the lungs and brain, claimed on a direct basis and as 
secondary to tobacco use and nicotine addiction during active 
duty.

In a July 1999 decision, the RO denied an increase in a 30 
percent rating for a service-connected left foot disability.  
The veteran submitted a notice of disagreement on this issue 
in August 1999, and a statement of the case was issued in 
September 1999.  The veteran has not filed a substantive 
appeal regarding this issue.  Hence the issue is not in 
appellate status and will not be addressed by the Board.  
38 C.F.R. § 7105 (West 1991); 38 C.F.R. § 20.202, 20.302(b) 
(2000).


FINDINGS OF FACT

1.  The veteran's claim for service connection for cancer of 
the lung and brain secondary to in-service tobacco use and 
nicotine addiction was received on June 25, 1998.

2.  Cancer of the lung or brain was not present until many 
years post-service and it is not otherwise alleged.


CONCLUSIONS OF LAW

1.  Service connection is precluded by applicable criteria 
for cancer of the lung and brain on the basis that they are 
secondary to in-service tobacco use and nicotine addiction.  
38 U.S.C.A. § 1103 (West 1991 & Supp. 2000).

2.  Cancer of the lung or brain was not incurred in or 
aggravated by military service nor manifested to a 
compensable degree within one year post-service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from August 
1963 to August 1965.  Service medical records are negative 
for pertinent disabilities.  On medical examination performed 
for separation purposes in July 1965, the veteran's head, 
lungs, and chest were clinically normal.  A July 1965 chest 
X-ray study was normal.

Post-service medical records are negative for cancer of the 
lung and brain until the 1990s.

Private medical records from the Fox Chase Cancer Center 
dated in January 1992 reflect that the veteran was treated 
for lung cancer.  A discharge summary shows that the veteran 
smoked two to three packs of cigarettes per day for thirty-
six years.  It was noted that bronchogenic cancer was 
diagnosed in December 1991.  In January 1992 the veteran 
underwent right upper lobe, mediastinal lymph node 
dissection, fiberoptic bronchoscopy, and right upper 
lobectomy.

Private medical records from the Fox Chase Cancer Center 
dated in March 1992 reflect that the veteran was diagnosed 
with probable metastatic lung carcinoma with a solitary brain 
metastasis.  In March 1992 the veteran underwent a right 
occipital craniotomy and gross total excision of a right 
occipital lesion.

In April 1992, the veteran filed an application for 
compensation or pension for lung and brain cancer.  Therein 
he reported the onset of brain and lung cancer in 1992.  When 
asked whether he received treatment in service for these 
disabilities, he reported not applicable.  He also reported 
not applicable when asked for the names and addresses of 
physicians who treated him before or after service for 
cancer.  He completed the items indicating he was applying 
for non-service connected benefits.  By rating action dated 
in May 1992, he was determined to be eligible for pension 
benefits.

By a letter dated in May 1992, the Social Security 
Administration (SSA) indicated that the veteran had been 
awarded disability benefits effective in June 1992.

By a letter dated in June 1998, a private physician, E. A. 
Rosvold, MD, indicated that she treated the veteran in 1992 
for squamous cell carcinoma of the right lung and a solitary 
brain metastasis.  She stated that the veteran had no 
evidence of recurrent disease.  She noted that the veteran 
had a long history of tobacco addiction and abuse, and 
opined, "I do not doubt that the lung cancer [the veteran] 
developed was related to his tobacco use."

On June 25, 1998, the RO received a claim from the veteran 
for service connection for lung cancer secondary to nicotine 
addiction.

In September 1998, the RO received statements from the 
veteran's wife, in which she essentially stated that the 
veteran began smoking heavily during military service, and 
that he returned from service with nicotine dependence.

By a letter dated in February 1999, Dr. Rosvold stated that 
the veteran "...was not a smoker in his youth, but developed 
the habit after entering the Navy.  This early and continued 
exposure to tobacco was likely a significant factor in his 
later development of lung cancer."


II.  Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  The veteran has not 
identified any pertinent medical records which have not been 
obtained.  In addition, the veteran's eligibility to benefits 
from the SSA was established in 1992.  Any medical records 
held by the SSA would not be pertinent to the current claim, 
and thus no useful purpose would be served by obtaining these 
records.  In this regard, service connection for cancer as 
secondary to tobacco use and nicotine addiction is precluded 
by applicable criteria.  With regard, to direct service 
connection, the veteran has not alleged that the disabilities 
at issue were present prior to the 1990's.  Governing law 
provides that the VA is not required to provide assistance to 
a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service incurrence will be presumed for 
certain chronic diseases, including malignant tumors, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

A.  Service Connection for Cancer of the Lung and Brain 
Claimed as Secondary to in-service Tobacco Use and Nicotine 
Addiction.

The veteran claims service connection for cancer of the lung 
and brain, secondary nicotine addiction which he asserts was 
incurred during military service, or secondary to tobacco use 
during service.  He reports that he started this claim in 
June 1998.  In this regard, the Board notes that service 
connection for an injury or disease attributable to the use 
of tobacco products during service is prohibited as to claims 
filed after June 9, 1998.  38 U.S.C. § 1103 (West 1991 & 
Supp. 2000); VAOPGCPREC 19-97.  As the veteran's claim was 
received on June 25, 1998, it must be denied as a matter of 
law.  In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The veteran has not alleged that he filed a claim for 
compensation for cancer prior to June 1998.  A review of the 
claims file shows that he filed a claim on a form entitled, 
"VETERAN'S APPLICATION FOR COMPENSATION OR PENSION" in 
1992.  A review of this application does not indicate an 
intent to file for service connection but rather for pension.  
The veteran reported as not applicable the questions asked of 
him concerning treatment in service or post-service.  He 
indicated that his cancer had its onset in 1992.  There were 
no allegations in the claims form that that the cancer was in 
any way related to service.  He filled out the section of the 
form that dealt with net worth and income which he was told 
should be filled out only if he were claiming entitlement to 
pension benefits.  In short, the veteran's claim for pension 
in 1992 may not be construed as a claim for compensation.  
The Secretary is not automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa.  Rather, the Secretary has to exercise his discretion 
under applicable criteria in accordance with the contents of 
the application and the evidence in support of it.  Stewart 
v. Brown, 10 Vet. App. 15 (1997).

The Board holds that, as a matter of law, there is no 
entitlement to service connection for cancer of the lung and 
brain secondary to tobacco use and nicotine addiction as the 
claim was not received until after June 9, 1998.

B.  Direct Service Connection for Cancer of the Lung and 
Brain

The veteran has also claimed service connection for cancer of 
the lung and brain on a direct basis.  As noted above, 
service connection is barred for a disability arising long 
after service based upon a finding that such disability was 
caused by tobacco use during service.  38 U.S.C.A. § 1103 
(West 1991 & Supp. 2000).  This law does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated by active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116.  See 38 U.S.C.A. § 1103(b) (West 1991 & Supp. 
2000).  

The veteran does not contend, nor does the evidence 
demonstrate, that cancer of the lung and brain had its onset 
in service or was manifest to a compensable degree during the 
first post-service year.  His sole argument appears to be 
that the cancer is the result of tobacco use and nicotine 
addition.  This argument is addressed above.  The first 
diagnosis of cancer of the lung and brain is dated in the 
1990s, nearly 30 years after the veteran's separation from 
service.  As such, the claim for service connection must be 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  The Board finds that the 
preponderance of the evidence is against the claim for direct 
service connection for cancer of the lung and brain.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-
2099 (2000) (to be codified as amended at 38 U.S.C. § 5107).


ORDER

Service connection for cancer of the lung and brain secondary 
to in-service tobacco use and nicotine addiction is denied.

Direct service connection for cancer of the lung and brain is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



